Citation Nr: 0513089	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  01-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an adverse rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2005, the veteran testified at a travel 
board hearing chaired by Constance Tobias who was designated 
by the Chairman of the Board to conduct the hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran underwent a right ankle arthroscopy with 
synovectomy and debridement of anterior tibia impingement in 
October 2000.  He has testified that, since this surgery, his 
right ankle disability has been manifested by symptoms of 
pain, swelling, paresthesias of the right foot and, possibly, 
a tender scar.  His current 20 percent rating under 
Diagnostic Code 5299-5271 contemplates marked ankle 
disability due to limitation of motion loss with functional 
limitations.  See RO rating decision dated August 2000.  This 
is the maximum rating for loss of range of motion.  However, 
separate schedular evaluations are warranted where applicable 
diagnostic codes apply to different manifestations of the 
same disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The medical evidence includes various assessments that the 
veteran may have neurologic impairment of the right ankle 
following his October 2000 surgery.  For instance, the 
veteran's complaints of paresthesias and/or numbness in the 
right foot have been assessed as: paresthesias of the right 
foot; decreased sensation probably secondary to his surgery; 
decreased sensation in the L4 and L5 distribution possibly 
secondary to scar tissue reformation in the ankle joint; and 
questionable nerve injury in the deep peroneal distribution 
of the foot due to scar vs. neuropraxia.  The veteran should 
be afforded VA neurology examination in order to assess 
whether a separate schedular evaluation is warranted for 
chronic neurologic manifestations of the service connected 
right ankle disability.

On remand, the RO should assist the veteran in obtaining the 
correct mailing address for The San Antonio Orthopaedic Group 
wherein he obtained a second opinion regarding the nature and 
severity of his right ankle disability following his October 
2000 surgery.  Additionally, the RO should obtain all medical 
and legal documents pertaining to the veteran's award of 
disability benefits from the Social Security Administration 
(SSA).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this claim is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should assist the veteran in obtaining 
the correct mailing address for The San Antonio 
Orthopaedic Group.  Thereafter, the RO should 
take appropriate steps to obtain complete clinic 
records and examination reports.

2.  The RO should obtain all medical and legal 
documents pertaining to the veteran's award of 
SSA disability benefits.

3.  Upon completion of the above development, the 
RO should schedule the veteran for neurologic 
examination to determine the current nature and 
severity of the chronic neurologic manifestations 
of his right ankle disability, if any.  The 
examiner should be requested to perform any and 
all tests necessary and the results should be 
included in the examination report.  The 
neurologist should be requested to report the 
following clinic findings:
a) identify all chronic neurologic 
manifestations of the veteran's service 
connected right ankle disability, to include 
specifying any and all neurologic symptoms 
(e.g., neuritis, neuralgia, sensory loss, 
body part dysfunction, etc.);
b) if neurologic deficits are present, 
identify the nerve(s) affected; and
c) evaluate whether the veteran's surgical 
scar is objectively demonstrated by pain on 
palpation
Send the claims folder to the examiner for 
review, and request the examiner to acknowledge 
review of the claims folder in the examination 
report.

4. Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


